Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to application filed on 08/30/2021 in which claim 1-21 are presented for examination.
	
(3) Status of Claims
2.	Claims 1-21 are pending, of which claims 1, 8 and 16 are in independent form. 

Response to Arguments
	3.	Applicant's amendment filed on 12/07/2021 has been fully considered but they are not 

	persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of 

	the invention as a whole.  

	While the amendments as presented do not present allowable subject matter, in the interest of 

	compact prosecution, examiner feels that a further interview may help to expedite prosecution of 

	the application.  Examiner is available for an interview at Applicant's convenience at the number 

	below should Applicant wish to discuss the case further.


Claim Rejections - 35 USC § 101
4.                  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.                  Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to 

non-statutory subject matter

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16 recites “A computer-readable storage medium”  It appears that the  Applicant should add the “non-transitory" to the preamble. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8, 12, 16-17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over JIN(US PG Pub 2014/0201677) filed on July 17, 2014 in view of Chang (US PG Pub 2009/0160804) published on June 25, 2009.

As per claim 1, 8 and 16, Jin teaches A system comprising: at least one processing unit; and at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform operations of: 
displaying, on a touch display, a displayed view of a navigable surface (Para[0035] disclose a touch screen and a scrollbar corresponding to the size of the page, as taught by Jin), wherein the navigable surface includes a navigable-surface size and a navigable- surface area(fig 2A-C Para[0037] discloses size and screen, as taught by JIN), the displayed view is of a portion of the navigable surface having a first position relative to the navigable-surface area(fig 2A-C Para[0037-0040] e.g. item 200, 210 and 220 in fig 2A-C, as taught by JIN), and receiving, during the displaying of the navigable (fig 4A-B and 6 discloses scroll bar corresponds to the size of the page and user input on the scroll bar, as taught by Jin); 
adding, based on the determination, a navigational control element to display on the touch display(Para0037-0040] fig 2A-C the length of the scroll bar 200 becomes longer according to a drag distance or movement distance, as taught by Jin); and 
modifying, based on the traversal input, the navigational control element to display information of a current location on the navigable surface(fig 4A-B and 5- 6 Para[0064][0068-0069] discloses displays information corresponding to the scroll position of the scroll bar, as taught by JIN).
Jin does not explicitly teach determining that the touch input corresponds to at least one type of predetermined touch input, wherein the at least one type of predetermined touch input is associated with a request to perform a long-distance traversal of a document displayed on the navigable surface; 
On the other hand, Chang teaches determining that the touch input corresponds to at least one type of predetermined touch input (Para[0022] e.g. fast or slower finger motion, as taught by Chang) , wherein the at least one type of predetermined touch input is associated with a request to perform a long-distance traversal of a document displayed on the navigable surface(Para[022] the faster the final speed of the user's finger moving motion on the touch sensitive module 210 is determined according to the sensing signal S by the processing unit 230, the longer scrolling distance the electronic apparatus 200 scrolls the contact list with, as taught by Chang);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify JIN invention with the teaching of Chang because doing so would result in increased efficiency by identifying the user's different moving motions on the touch sensitive module to execute different predetermined functions accordingly.

	As per claim 2 and 17, the combination of JIN and Chang teaches wherein to add  the navigational control element to display, the memory further stores computer executable instructions that, when executed by the at least one processing unit, cause the system to perform the operations of displaying the navigational control element over at least a portion of the navigable surface while (fig 1A-C and 2A-C, as taught by Jin).

	As per claim 12, The combination of JIN and Chang teaches further comprising: parsing the navigable surface to identify one or more recognizable features (fig 2A-C Para[0039-0040], as taught by JIN); and 
correlating the one or more recognizable features with location information (Para[0039-0040], as taught by JIN).

	As per claim 20, The combination of JIN and Chang teaches wherein the navigational control element comprises both a scrollbar and a search interface(fig 2A-C disclose scroll bar and a searchable interface, as taught by JIN).

	6.	Claims 3, 5-7 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over JIN(US PG Pub 2014/0201677) filed on July 17, 2014 in view of in view of Chang (US PG Pub 2009/0160804) published on June 25, 2009 in further view of Lee (US PG Pub 2012/0280922) (as Lee922) published on November 08, 2012.

	As per claim 3 and 18, the combination of JIN and Chang teaches does not explicitly teach determining whether the navigational control element has received an additional input; and when the navigational control element has not received the additional input, removing the navigational control element after a predetermined period of time 
On the other hand, Lee922 teaches determining whether the navigational control element has received an additional input; and when the navigational control element has not received the additional input, removing the navigational control element after a predetermined period of time (Para[0045] auxiliary slider bar disappear if there are no separate input signals for a predetermined time in a display state of an auxiliary slider, as taught by Lee922). 


	As per claim 5, the combination of JIN, Chang and Lee922 teaches wherein the navigational control element is a scrollbar, the scrollbar having a scrollbar size that is smaller than a size of the size indicator. (fig 4 e.g. 51 and 61, as taught by Lee922).

	As per claim 6, The combination of JIN, Chang and Lee922 teaches wherein the navigational control element is a first navigational control element, and the memory further stores computer executable instructions that, when executed by the at least one processing unit, cause the system to perform the operations of displaying a second navigational control element concurrently with the first navigational control element(fig 4 e.g. 51 and 61 both displayed at the same time, as taught by Lee922).

	As per claim 7, The combination of JIN, Chang and Lee teaches wherein the second navigational control element is a search control element(fig 1A-C, 2A-C discloses scroll bar which allows moving content on the display, as taught by JIN).

	As per claim 19, The combination of JIN, Chang and Lee922 teaches receiving a drag input at the navigational control element(fig 2A-C Para[0009][0039] drag input on the scroll bar, as taught by JIN); and adjusting the navigable surface based upon the drag input(fig 4-5 Para[0054-0056] input on the main slider and another input in auxiliary slider.  Content being adjusted corresponding to the inputs, as taught by Lee922).

	
	6.	Claims 4, 9-11 and 13 are rejected under 35 U.S.C 103 as being unpatentable over JIN(US PG Pub 2014/0201677) filed on July 17, 2014 in view of Chang (US PG Pub 2009/0160804) published on June 25, 2009 in further in view of Lee (US PG Pub 2011/0157046) published on June 30, 2011.

	As per claim 4, the combination of JIN and Chang does not explicitly teach receiving one or more additional touch inputs at the navigational control element; and adjusting the navigable surface based upon the one or more additional inputs.
On the other hand, Lee teaches receiving one or more additional touch inputs at the navigational control element(fig 1A-C shows multiple input, as taught by Lee); and adjusting the navigable surface based upon the one or more additional inputs(fig 11A-C shows multiple input and rewind or forward based on touch and drag input, as taught by Lee).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify JIN and Chang invention with the teaching of Lee because doing so would result in increased accuracy by allowing the user precisely search through the content by scroll operation. 

	As per claim 9, The combination of JIN, Chang and Lee teaches wherein the first navigational control element comprises a scrollbar and the second navigational control element comprises another type of navigational control element different from the scrollbar (fig 11A-C, as taught by Lee).

	As per claim 10, The combination of JIN, Chang and Lee teaches wherein the second navigational control element includes a search interface (fig 11A-C Para[0100-102] , as taught by Lee).

	As per claim 11, The combination of JIN, Chang and Lee teaches wherein the scrollbar includes the search interface (Para[0037-0040], as taught by JIN). 

	As per claim 13, The combination of JIN, Chang and Lee teaches receiving, at the first navigational control element, an additional touch input(Para[0100-0103], as taught by Lee);  and in (Para[0100-0103]fig 11A-C, as taught by Lee).

6.	Claims 14 and 15 are rejected under 35 U.S.C 103 as being unpatentable over JIN(US PG Pub 2014/0201677) filed on July 17, 2014 in view of Chang (US PG Pub 2009/0160804) published on June 25, 2009 in in view of Lee (US PG Pub 2011/0157046) published on June 30, 2011 in further view of Lee (US PG Pub 2012/0280922) (as Lee922) published on November 08, 2012.

	As per claim 14, The combination of JIN, Chang and Lee does not  teach during the adjustment of the navigable surface, determining whether a position of a recognizable feature has been reached;and 4Application No.: 16/402,705Attorney Docket No. 170101-626CON when the position of the recognizable feature has been reached, modifying the first navigational  control element to display an indicator of the .
	On the other hand, Lee922 teaches during the adjustment of the navigable surface, determining whether a position of a recognizable feature has been reached(Para[0052] fig 4, as taught by Lee922); and 4Application No.: 16/402,705Attorney Docket No. 170101-626CON when the position of the recognizable feature has been reached, modifying the first navigational  control element to display an indicator of the (Para[0054] The auxiliary slidable path 63 may be configured by a length extending a predetermined region or fractional length of the main slidable path 53 of the main slider 50, as taught by Lee922).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify JIN, Lee and Chang invention with the teaching of Lee922 because doing so would result in increased accuracy by displaying more control element in smaller display for precision input from the user.   

	As per claim 15, The combination of JIN, Chang, Lee and Lee922 teaches wherein modifying the first navigational  control element comprises displaying a callout presenting the recognizable feature(fig 1 and 2 Para[0053], as taught by Jin).

6.	Claims 21 is rejected under 35 U.S.C 103 as being unpatentable over JIN(US PG Pub 2014/0201677) filed on July 17, 2014 in view of Chang (US PG Pub 2009/0160804) published on June 25, 2009 in further view of Takahashi(US PG Pub 2013/0104074) published on April 25, 2013.

As per claim 21, The combination of JIN and Chang does not teach wherein the at least one type of predetermined touch input is a flicker gesture.
On the other hand, Takahashi teaches wherein the at least one type of predetermined touch input is a flicker gesture(Para[0008] disclose flick gesture, as taught by Takahashi).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify JIN and Chang invention with the teaching of Takashi because doing so would result in increased efficiency by enabling an object on a display to shift to a predetermined position at high speed by means of sliding manipulation and flicking manipulation without repeated scroll manipulation.
						
						


					
					Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175          
Saturday, February 12, 2022